EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Baum on February 5, 2022.
The application has been amended as follows: 
Replace the claims as follows:
1.	A neural probe sensor array comprising:
 a substrate; 
a metal pattern comprising a plurality of electrically isolated metal contacts disposed on the substrate;
a plurality of semiconductor vertical nanowire probes, wherein each of the plurality of semiconductor vertical nanowire probes are disposed on a corresponding electrically isolated metal contact of the plurality of electrically isolated metal contacts; and
a dielectric coating covering the metal pattern and lower portions of the plurality of semiconductor vertical nanowire probes while leaving tip portions of the vertical nanowire probes exposed such that each of the plurality of semiconductor vertical nanowire probes is individually electrically addressable.
  



3.	(Cancelled).

4.	The neural probe sensor array of  claim 2, wherein said dielectric coating covers base and stem portions of each of said plurality of semiconductor vertical nanowire probes leaving the tip portions exposed, and the tip portions are approximately 1/3 the length of said plurality of semiconductor vertical nanowire probes.

5.	The neural probe sensor array of claim 1, wherein the tip portions are formed from a metal.

6.	The neural probe sensor array of claim 1, comprising a semiconductor-metal alloy interfacing said plurality of semiconductor vertical nanowire probes to said plurality of electrically isolated metal contacts of said metal pattern. 

7.	The neural probe sensor array of claim 1, wherein said electrically isolated metal contacts are connected to corresponding individual metal leads extending from the individual electrically isolated metal contacts, and corresponding peripheral metal pads for connection to a measurement circuit.



9.	The neural probe sensor array of claim 8, wherein the center-to-center distance is about 750 nm.

10.	The neural probe sensor array of claim 1, wherein said plurality of semiconductor vertical nanowire probes have a packing density of 6.25Million/cm2 at a pitch of 4μm.  

11.	The neural probe sensor array of claim 1, wherein said plurality of semiconductor vertical nanowire probes comprises tens to thousands of individual semiconductor vertical nanowire probes all isolated from each other.

12-14.	(Cancelled). 

15.	The neural probe sensor array of claim 1, wherein said plurality of semiconductor vertical nanowire probes are arranged in one of a linear pattern, a rectangular  pattern, or a network pattern.

16-17.	(Cancelled).



19.	The neural probe sensor array of claim 1, wherein said plurality of semiconductor vertical nanowire probes consist of crystalline Si.

20.	The neural probe sensor array of claim 1, further comprising packaging for sealing fluid and cells into contact with the sensor array.

21.	(Cancelled).

22-30. (Cancelled)

31. 	The neural probe sensor array of claim 1, wherein said plurality of semiconductor vertical nanowire probes comprises at least hundreds of individual semiconductor vertical nanowire probes all isolated from each other.

32.	The neural probe sensor array of claim 31, wherein said plurality of semiconductor vertical nanowire probes comprises at least thousands of individual semiconductor vertical nanowire probes all isolated from each other.



34. 	The neural probe sensor array of claim 15, wherein said plurality of semiconductor vertical nanowire probes are arranged in a rectangular pattern.

35.	 The neural probe sensor array of claim 15, wherein said plurality of semiconductor vertical nanowire probes are arranged in a network pattern.

36.	 The neural probe sensor array of claim 1, wherein said substrate comprises an integrated circuit.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Li et al. (U.S. PGPub. No. 2003/0189202) was found to be the closest prior art to the claimed invention. Li teaches a nanowire electrode array but fails to disclose, teach, or suggest the combination of structures to provide for the claimed array of individually addressable nanowire electrode array of independent claim 1. 
Similar to Li, other prior arts teach nanowire arrays but the nanowires are all electrically coupled (Park et al., U.S. PGPub. No. 2013/0284612, [0014]; Park et al., U.S. Pat. No. 9,283,386, Fig. 8; Zhang et al., U.S. Pat. No. 7,905,013, Fig. 4; Offermans et al. Figs. 3(a)-3(c): nanowires 3 are electrically coupled; Bratkovski et al. U.S. PGPub. No. 2008/0090401, see Figs. 2C-2D).
Melosh et al. (U.S. PGPub. No. 2016/0128588) discloses a neural probe sensor array (1100 in Fig. 11) comprising a substrate (integrated circuit 206) with a metal pattern thereon 
Accordingly, claims 1-2, 4-11, 15, 18-20, and 31-36 are allowed.
the vertical nanowire probes being individually electrically addressed through corresponding individual electrically isolated metal contacts of said metal  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/7/2022